490



          OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                       AUSTIN




kpartment       02     A&oulture
&u&In, T-e8




                  OpiBtOSi   fi0.     o-
                  Rmr Doa      a    elt




                                                   it-       r-it       0u8ta
                                                  l 6ib r u8a a Be,*
                                                                   lw
                                                   mnti0n0a I-, ma
                                                oatioar0r l pa&or-
                                                     ee an4 poet a bond,
                                                     ful pertormame
                                                      produeeriur4/6r
                                    he trasweota         oltrue     bodneaa?

                           . 88 w Ih the 8bote mentionadlaw,
                             (6) or 80etion (11, 8 a0finition
                         trozulpor8iry6geltt. It 18 wp~t
   that     the law a80llsunder pmmmur, ai                    Denalt~      that
   au      tm~portbg    qmta tr~nrporting                     0itmS rr0m
   th0 gron, to          the aakiaghoune 8h0a                tiou3.a
                                                                   have 0
                                '8 iaonclrloatton oard, en&
                                           lh0da         be OS 8uBh aax aad
Dspsrtment 0r Agriculture, page i3

   that the oard 18 to be applied rOr by the dealsr
   by Whom the tXWWCJXwUJ   sgeat 18 UpiOpVd.
       "If you wmver %a the negative oa the prsri-
   ous question, the oustarmpaoksr requlns trans-
   porting sgents to tranwort the irult to the
   paoklng shed, yet sush paoker not bnlng a Seder
   ua6er the prwisloas Of the Aot eOUld not rVqUe8t
   the lesuaaoe uaaer pr0~lslons 0r the law rot l
   trsnsportdng agont ldeatlrloetlon osrd.
        *Is this the rl@t   assumption? xi not, pleaec
    MS-~   rully.


         "Question 190.Sr Y your saswsr is that s
    paoker is not requirra to prosure a lioease under
    the Aot, but usn rsqusst thrt this DspertmslltIs-
    sue transportlag agent identIiloetloa oarUs to
    his transporting agents, Ii the traasportlng agent,
    as has been round in aumerous oases, dlrrrts to
    his ma or othsr*s use a portlon at the oltrus
    iwit    betwssa the grate and the shed to nblsb the
    rmlt 18 to be aellferea,      *ho is mmponslble for
    suoh Tlolatlon, tho traMportIng sgu% or the
    dealer, or both? The e&en% is ths transporter
    of the dealer, or Ia this Instsaoe, the sustom
    paoker. Thererore, lr Che ous%om paoker       does no8
    00ny1 under  pmriniom     at the Aat, -ia    this law
    have say baarIng oa him even though he is deaLlng
    in oitrus   mit     rorthe purpoaa   0r paaklng same
    ror barter? who *aa        be rssponslbls roof tho
    agent's rioletlon ii 8uOh vm.~sportlng      agent haa
    been employetlby the custom paoksr? Who 1s the
    dealer in thls lnstsaoe Ii the custom paokm Is
    not?*
        In opinionHo. o-ZbOa, aadreenoa to Hon. Tom L.
Hertley, Criminal Distrlot  Attoraoy, Mlnbur&, Tsxss,
this depament    has ssrefully sndlpasd the doflnltlons
of ths words wpaokeP, adealera,   sub *hemSlo* es used In
&eatlou 1 or Art~ole 118b, Vsraoa*s Annotated Civil Stot-
utes, i.e., the Tern8 Bonding and Lioeaslng Aat.
        While the deoislon reaohed in that opinion 18,
as stated therein, applloeble onIT to the tacrtuslsltu-
atloa uac?eroonslaeratlon, ws see no reason ior shssglag
                                                                 492



Departmeat 0r Agrloulturs, page 3

or ffiodltylng
             our oontatruatlonof deflaltloas whloh are
sxpllolt sad anemblyous in reapsot to tbelr word-.
        Ssotloa 1 (1) 0r Art1010 U8b.    suprs, doriaes     a
*paulcer* 88 r0ii0w8:
          *Aaypereon who prspares antl/orpaaks  oltrus
      trult or its produots for barter, ssls, exahaage
      or 0hlpment.-
         A "dealerr aooordlag to Ssotlon 1 (0)   0r the    Ad,
10:

          "Any persoa who handles fruit, es the word
      *handle' is derlnsd la (d) of this seotloa * *   l   *
          saotioa 1 (d) aerinos ths word “had&“,    a0 toi-
lows:
          *Yeaa@ buying or Oiierlag to buy, sslling or
      ordering t0 crell,or 6hipping for the puqose ot
      sslllng, Whether as owner, agent or otherwise,
      uiy oltrus fruit within ths stats or Texas, aad
      persoas buying and/or shipping oltrus rrultlbr
      oaanlag and/or proeeselng~   hanUsr8, as the term
      IS derlaed.w(Uaderroorlng 01~8~ wo think it
      should be *ax@).
        The presenoe 0r the two respective derlaitions 0r
wpaokerw 0ad wat4alor*in the aeriidng seatlon 0r the Aot
ladloates sa latention oa the part of the Leglslatuke to
alstingul8h the two olasuliloatlons.
         On the other hand, it is obvious that a apaoksra
.m?lghtsl.80be a Tkbalsra, sad rloe versa.
                    however, as derinedfn ssotloa (f) 0r
        A Dpt301cera,
~rt;;~ls;18b, supra, is not aeosssuily snd sutoamtloslly
         *, 85 the latter is aerinea in Oeation 1 (a) 0r
th: hot.
         We fall to preoelve that the words:
          * * * + prepans sad/or paoks oitrus rrult
      or its produots rorb*rter, mile, exhhaage or
      ehiplaeat."
                                                                 493



Dapartnaat or frgriouiture,page 4

meap the scup thing es the words:
         w a * * buylAg or orrerlagto buy, selll~ or
    0rrerhg to mail, or @hlp?lng ror the purpaaa or
    selling, whether as owner, ageat or otharwlaa,
    any oltrus rrult within the Gtste or Texas, snd
    personr buying ens/or ehlppl~g oitrus rmt   ror
    oannlng and/or prooaael~ 2 hanale~rs,as tha
    term 18 derl2ad.a (Undersoorlna ours).
         It 1s not to be pmmamed that the Laglslature,in
deilnlngthese wmds    separately, had in mind a dlstl?lotlon
wlthmt   a dlflsranae.
        Under 8eotlw 4 or Ar%lsio ll8b.  supam, deoliu
with wllosasa rea aooorripsnylng
                               applioatlonw, the follau-
lng roes ara presorlbear
         "(1) For lloensa as s g6salor*or @hsaaler* of
    oltru0  rmit, th8~sum of Tweatydl*e Dallars ($85).
        "(2) Ybr lloense as a ~o0ml6rlon merahantg
    end/or 'oontraot dealer’,  as the term is in this
    Aet.derlnea,mmprire       Doll8rs ((bea).
        "(5) Yor lloenea as a 'rinlmuu 06sh aesiar'
    tlm ma or Ylre I)olbm   ($5).

         "44) YW a lloanseas a 'b-6      agent*,ths
    SUE 0r an0 ~0iim   (ai).

        *(5) For a lloanaa as a ~traosportl~g qant*,
    the sum or 0~0 mllar ($l)."
         ibawa pointed out in oplaioaNo. O-1508,no tee 18
prasarlbed in the Aat for a paohar aatlng la suoh aapaolty
alma whether iAtentlonaiiy or thrau&h everbight.      &AM-
 uently, 0~1~ where the upaokerw,  as  aerincld in Saotlaa 1
9 I), is a statutory w6ealerw or ahaAdlerw,   s wOonsiiealoA
marohaAtw and/or *oontraat de&leP,    a wm.i~inumoash dealerw,
a %uyln(3 agent*, or a wtransportlng agent*, does he have
to prooure a i.lom~~ and pay a rea therefor under the Texan
Boadlng aad LlO0AslAg AOt.
         Where a wpaoker” does nothing but prepare   aatl/or
                                                                                  494



 Department of &rioultluw,           pa&l 6

 paok oitrua rnlt 0r it4 produota, 4f4n though 84ia rmit
 or itr proaota are t0 be bartsna, aa,    e-hang44 0~
 shippeaby othera,he is not requiredby the A& to pro-
 cure a lloense. or oourso,ir ~XIaddltlonto prepare
 and p4cklng, he hen4148 the fmlt               wlthln th4 statutory
 me~lng of the word wh4na14", h4 i8 a "awlor"                    and nuet
 procure a dealor's lloonaa and post a band.
          In anawor to y0ur rir8t question It 18 our opln-
 Ion that a oltrua fruit paokor. operating in th4 4Tex4a
 citrur Zone", whose only sots in ngerd to the rait     a.re
 the p1~p4rir.gand P4Oklng Or 4m    WS it8 P&W@ta,    8~~3
 rho neither buy8 or offers to buy, nor asllo or ormr~ to
 ~011, or OhIPc for the purp0ae Or nllin&, whether as own-
 er, a&ant or othorwhe, SUY 0itnts   rdt   within thy 8tRt0
 0r Texar, nor buys fin&/or ahlpa oltrw sm?it r0r oeulnlng
 and/orpr00444i~~,         in a000raanae    with the a8riniti0n or
 "h4nalS"     giY4r.lln   Ssotion1     (a) 0r ArtlC3.4 lleb, V4rnOR'S
.Arsotatsa Civil Statutw, i8 not required to make appli-
 cation ror a aelil4r*a 1io4n40,  pay deoloti~aliosnw  r40
 ana post a dealor's bwd, in eooor6auo4 with ~&;n.n.&[e)
 aa (b), Vernon*0 Ann0tet4a Cl~il Statut48.
 i8 SUbjOOt OiIlp t0 tbOS4 pf~iSf0n.S  Or AtiiOlS lm,    VW
 IlOU'S Annotated Girl1 Stntut48, whioh OOUOe~ pOOk*rI.
 Article 118b aoea not oontaln 4ny pimvlrlon iol a *paokor-
 aaahr*e   m34nao~.    Ifowheroin the law i4 a llcenoe or
 fhl8 de8OrlptlOn dealgasted. An r0r th4 term *oulltom paokor*,
 it   i8   not used ,in   Artioio   ll0b   to   our   hmwbdge,     ma   it   it
has a looal m44dng  In thcaoltrus ~0110~ whioh dl6tlngtri8hO8
It rm   the ~~3rdwpacker*, as deilned in the Aot, maid Zooet
uaa&e oannot be taken Into oonsideratlon for the purpore8
or this opinion.
             Seation 1 (6) a4rlne8 a atr4nopartln4s
                                                 atient*as
 mi0mt

           %ny peruon euthcrlsad br any de4ler to sot
       g00,:8ia sealer in the trenaimrtlw or oitrua
            .-
             SeOtiOU is pFOVid48~
               * * * * upon applloatlonto the coarniaelOn4r
       br any lioeaao6 dealer,    a roaaenablenumberOf
       *buyIn&   a&sat" Sld wB5Sp0rbing   Smd=   ia0ntirioS-
                                                                            495



D4p4rtPient    or   A@iOtittD8,    page   6

     tlon   oerda    my     be fsmsd   and aoorsdlted to suoh
     a4814r,    under auoh rul.SSand       regulations   a8 84id
     ConunlaSionermay prSSorlbe, snd said hnmieaioner
     IS hsnby mu ower~d to ohargo a ree not to me&
     One Dollar (011 for eaoh oerd So ISsuea + * + *
        ti anI?IWOrt0 Y0U.r 84Oond        qUOatdOn,   it i8   Our   Opin-
ion thet whore a paoker 18 only prsperlng and paeking fha
rrult in acoordance with thS aSrlnltlon under smilon 1
 (1) Of Artio1.e lNb, Vsrnon'8 A::nOtiited  Civil sttatUt@&,
and is not hauling the rruit rram th orohard to the
ahed ao 48 t0 Ilsosa4lt~t4the paoker'a obtaining a atrang-
porting agent*   lioenfieor ia0ntiri045tion  onrd thrOu& the
prinolpal, thou the paokrr aould not request the iaauanoe
0r a tran8portlng agent.8 ldentlrloatlon acird,slnoe ho
is not a daller, but the traumportln(regent*# laentlrioa-
tlon oerd mbt be obtained by the dealer=prinSlpal.
        Y the PaokSr is alec a dSSlSr* then ho may obtrin
a reaaonablo number or Wtran8portlng agent* laentlrlo4tlOn
oar48 in aooordano4 with tha terms or seotion le 0r ArtI-
014 llab, Vernon's Annotated Civil StatuteS.
        Slnoe WS have hold that a paokSr may not obtain
*tran8portl5g    agent* ta6ntitfoation oarQ8 uuloaS hi quel-
iii08 a8 a dealer    una0r   the aeiniti0n8  or *dealor* and
“ha&lo;     &ot:on   1 i (4 ) and (0) Or JMiOi8    lUb,  ITor-
nones Annotated    Cl&     Statutes, the promise upon which
your third quostlon rests ID d48troyed,aad the necaaafty
ror our oonsla4rixq~it -0v4a.
        In c~nolu~lon, we wlah to lmpha8ize two raOt8:
rimi, that ~0 have n0t4a the reiteratoa obaervotlon ln
the letter or reque8t that   a aoustom paoker" in th4 *oit-
N8 XOM”    5.8a *d41b16EER. We am not pawirq upon thi8
question, alnos Artiole ll.Bb, aupra, does not drilno
*oustom paoker". Ii a *ouStom paoker* IS a dealor, it     18
beoauae lo addition 'toprsparing and gacking oitru8 fruit,
eu0h a ps0ksr  alsc "handier* rmit    in aacoraanao wlth the
atetutory ad.nlt~on or wuuIl.~*, Gaotlon 1 (a), ~.Artiol*
ll8b, Vernon*& Annotated   Clvll Statutes.
       firtb4aor4,          the qu48tl0n or whether or not a
‘peoker-. as defined by the Texa6 Bonding and Lioon*ing
Lew, nho is not rlio a asalar, should be rewlrod tS
obtain tb B-    liaena~ as a *deahirw IS a StSttiWfor
                                                                    496



D4partment   0r   kgrioultur4, peg4 V

legialetive 44terninatlon. The wl8dou or effioaoy or a
pertiouler law la not th4 aonoorn ot the courts or thr
Attornay General*8  Departmnt.  It la, perhaps, dealrablo
to require the samc~lloense oi a wpaokera $er ~8 a4 la ~'b-
quirea 0r a ~aealsr~, but the leulyeg4 0r the A4xea Bond-
ing and Lloenslng Lew oannot possibly be oonatrued  to make
such a roqulrement. A wpaokerw nurrt %andlew fruit,   as
provia   in Artiole 118b, aupra, seotlon 1 (a) In order to
n40448ltet4 his ~mouroi34nt 0r 4 44414r~s lloenae fina hi4
posting or a bond as oallad for in Seotlon 4 of Artiolo
llab, eupra.
         Truetlng thet w4 hare ruliy enswere      your inquiries,
we are
                                        Youra very truly
                                   ATTOHIZY    MXi?RAL OF TEXAS

                                   BY
lX;ob                                                Aealatant